DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed February 24, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed February 24, 2022 regarding the rejection of claims 1-14 and 17-22 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-14 and 17-22 are pending, of which claims 1, 9, and 17 are in independent form. Claims 1-14 and 17-22 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-10, 12-13, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Somech et al. (US 2019/0005024) (hereinafter Somech), and in further view of Rusu et al. (US 2007/0180408) (hereinafter Rusu).
Regarding claim 1, Borra teaches a method comprising: retrieving a plurality of entities from a database instance (see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes); receiving context information from a user (see para [0054], para [0069], discloses receiving contextual information from user clients).
Borra does not explicitly teach the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; identifying by one or more processors, a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges, wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges; displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes, wherein the semantic context includes the focus node arranged near a center of the sematic context, the semantic context comprising relationship information between the two or more of the nodes that is of relevancy based on the first attribute; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has Atty. Dkt. No. 1933.5960000-3 -SCHNEIDER et al. Reply to Office Action of January 7, 2022Application No. 16/856,155 previously traversed the first edge, relative to one or more 
Somech teaches the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance (see Fig. 2, para [0115], para [0128], discloses contextual information indicating relationships between tracked features (entities) from monitored activity (database instance) in which relationship is based on user activity contextual information (first attribute)); identifying by one or more processors, a focus node from the plurality of nodes using the context information (see para [0092,0094], para [0100], discloses identifying a topic node (focus node) using contextual information in a communication session analyzed in real or near real time); determining, by the one or more processors, a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see para [0099-0100], discloses determining semantic context of a topic of interest that includes a cascading hierarchy of nested subtopics and plurality of branches of a tree-graph descending from a topic node), wherein the subset of nodes are determined to have relevancies to the focus node based on the first attribute and are connected to the focus node by the subset of the plurality of edges (see para [0098-0100], discloses subtopics having interest scores for relevancies of a topic context in a first and second topic set based on identified communication session contextual features and probabilistic correlation between user’s interests and topic); and displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes (see Fig. 5, para [0090], para [0099-0100], discloses providing hierarchical representation of user’s topics of interest in a directed or undirected graphs of trees corresponding to analysis of communication session), wherein the semantic context includes the focus node see para [0092], para [0146], discloses content-substance feature topic (center focus node) that indicates semantics and intentioned meaning and sentiments of the conversation in the communication session).
Borra/Somech are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus node using context information from disclosure of Somech. The motivation to combine these arts is disclosed by Somech as “provide an improved or enhanced user experience (such as personalized summaries of one or more CSs) to multiple services” (para [0164]) and determining a focus node using context information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Borra/Somech do not explicitly teach the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Rusu teaches the semantic context comprising relationship information between the two or more of the nodes that is of relevancy based on the first attribute (see Fig. 2, Fig. 4, para [0051], para [0065], discloses focus-plus-context information between nodes that are in a ring-type visualization of a graphical map that a user has already visited as well as websites a user may choose to visit); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 1a-d, para [0047-0048], discloses user’s browsing history indicating a user has previously traversed a website link of interest); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user (see Figs. 5-6D, para [0065], para [0080], para [0085], discloses user selecting a node from a parent node in a focus change, displaying change in thickness of link for most recently visited link (modifying) from other links that are thinner links (second edge untraversed)).  
Borra/Somech/Rusu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech/Rusu to modify visual attributes of a first edge from disclosure of Rusu. The motivation to combine these arts is disclosed by Rusu as “improve navigation through the Web” (para [0005]) and modifying visual attributes of a first edge is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Borra teaches a system comprising: a memory; and one or more processors and/or circuits coupled to the memory and configured to perform see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes); receiving context information from a user  (see para [0054], para [0069], discloses receiving contextual information from user clients).
Borra does not explicitly teach the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; identifying by one or more processors, a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges, wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of edges; displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes, wherein the semantic context includes the focus node arranged near a 
Somech teaches the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance (see Fig. 2, para [0115], para [0128], discloses contextual information indicating relationships between tracked features (entities) from monitored activity (database instance) in which relationship is based on user activity contextual information (first attribute)); identifying by one or more processors, a focus node from the plurality of nodes using the context information (see para [0092,0094], para [0100], discloses identifying a topic node (focus node) using contextual information in a communication session analyzed in real or near real time); determining, by the one or more processors, a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see para [0099-0100], discloses determining semantic context of a topic of interest that includes a cascading hierarchy of nested subtopics and plurality of branches of a tree-graph descending from a topic node), wherein the subset of nodes are determined to have relevancies to the focus node based on the first attribute and are connected to the focus node by the subset of the plurality of edges (see para [0098-0100], discloses subtopics having interest scores for relevancies of a topic context in a first and second topic set based on identified communication session contextual features and probabilistic correlation between user’s interests and topic); and displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes (see Fig. 5, para [0090], para [0099-0100], discloses providing hierarchical representation of user’s topics of interest in a directed or undirected graphs of trees corresponding to analysis of communication session), wherein the semantic context includes the focus node arranged near a center of the sematic context (see para [0092], para [0146], discloses content-substance feature topic (center focus node) that indicates semantics and intentioned meaning and sentiments of the conversation in the communication session).
Borra/Somech are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus node using context information from disclosure of Somech. The motivation to combine these arts is disclosed by Somech as “provide an improved or enhanced user experience (such as personalized summaries of one or more CSs) to multiple services” (para [0164]) and determining a focus node using context information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Borra/Somech do not explicitly teach the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first 
Rusu teaches the semantic context comprising relationship information between two or more of the nodes that is of relevancy based on the first attribute (see Fig. 2, Fig. 4, para [0051], para [0065], discloses focus-plus-context information between nodes that are in a ring-type visualization of a graphical map that a user has already visited as well as websites a user may choose to visit); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 1a-d, para [0047-0048], discloses user’s browsing history indicating a user has previously traversed a website link of interest); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user (see Figs. 5-6D, para [0065], para [0080], para [0085], discloses user selecting a node from a parent node in a focus change, displaying change in thickness of link for most recently visited link (modifying) from other links that are thinner links (second edge untraversed)).  
Borra/Somech/Rusu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech to modify visual attributes of a first edge from disclosure of Rusu. The motivation to combine these arts 

Regarding claim 17, Borra teaches a device comprising: retrieving a plurality of entities from a database instance (see Fig. 1, para [0073], discloses retrieving stored entities from database system); generating a semantic graph representation of the plurality of entities within a graphical user interface, wherein the semantic graph representation is comprised of a plurality of nodes and a plurality of edges connecting the plurality of nodes (see Figs. 2A-B, para [0030], para [0060-0061], discloses creating a semantic graph for entities, the semantic graph having a plurality of vertices (nodes) and edges), wherein any pair of nodes that are relevant to each other are connected one or more of the plurality of edges (see Fig. 2A, para [0030], para [0084], discloses connecting nodes that are relevant to each other based on relationships between the entities represented by the nodes); receiving context information from a user (see para [0054], para [0069], discloses receiving contextual information from user clients).
Borra does not explicitly teach the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance; identifying by one or more processors, a focus node from the plurality of nodes using the context information; determining a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges, wherein the subset of nodes are determined to have relevancies to the focus node and are connected to the focus node by the subset of the plurality of 
Somech teaches the context information indicating a relationship between entities retrieved from the database instance wherein the relationship is based on a first attribute of at least some of the entities retrieved from the database instance (see Fig. 2, para [0115], para [0128], discloses contextual information indicating relationships between tracked features (entities) from monitored activity (database instance) in which relationship is based on user activity contextual information (first attribute)); identifying by one or more processors, a focus node from the plurality of nodes using the context information (see para [0092,0094], para [0100], discloses identifying a topic node (focus node) using contextual information in a communication session analyzed in real or near real time); determining, by the one or more processors, a semantic context of the focus node wherein the semantic context includes the focus node, a subset of the plurality of nodes, and subset of the plurality of edges (see para [0099-0100], discloses determining semantic context of a topic of interest that includes a cascading hierarchy of nested subtopics and plurality of branches of a tree-graph descending from a topic node), wherein the subset of nodes are determined to have relevancies to the focus node based on the first attribute and are connected to the focus node by the subset of the plurality of edges (see para [0098-0100], discloses subtopics having interest scores for relevancies of a topic context in a first and second topic set based on identified communication session contextual features and probabilistic correlation between user’s interests and topic); and displaying, responsive to the receiving, a visual indication of the semantic context integrated within the semantic graph representation and encompassing two or more nodes of the plurality of nodes and a subset of plurality of edges connecting the two or more nodes (see Fig. 5, para [0090], para [0099-0100], discloses providing hierarchical representation of user’s topics of interest in a directed or undirected graphs of trees corresponding to analysis of communication session), wherein the semantic context includes the focus node arranged near a center of the sematic context (see para [0092], para [0146], discloses content-substance feature topic (center focus node) that indicates semantics and intentioned meaning and sentiments of the conversation in the communication session).
Borra/Somech are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra to determine a focus node using context information from disclosure of Somech. The motivation to combine these arts is disclosed by Somech as “provide an improved or enhanced user experience (such as personalized summaries of one or more CSs) to multiple services” (para [0164]) and determining a focus node using context information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good 
Borra/Somech do not explicitly teach the semantic context comprising relationship information between two or more of the nodes that is of relevancy to the user; detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges; and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user.
Rusu teaches the semantic context comprising relationship information between two or more of the nodes that is of relevancy based on the first attribute (see Fig. 2, Fig. 4, para [0051], para [0065], discloses focus-plus-context information between nodes that are in a ring-type visualization of a graphical map that a user has already visited as well as websites a user may choose to visit); detecting user behavior indicating that the user has previously traversed a first edge of the subset of the plurality of edges (see Figs. 1a-d, para [0047-0048], discloses user’s browsing history indicating a user has previously traversed a website link of interest); and modifying one or more visual attributes of the first edge, based on the detecting the user behavior, the modified one or more visual attributes indicating that the user has previously traversed the first edge, relative to one or more visual attributes of a second edge of the subset of the plurality of edges, wherein the second edge is untraversed by the user (see Figs. 5-6D, para [0065], para [0080], para [0085], discloses user selecting a node from a parent node in a focus change, displaying change in thickness of link for most recently visited link (modifying) from other links that are thinner links (second edge untraversed)).  

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech to modify visual attributes of a first edge from disclosure of Rusu. The motivation to combine these arts is disclosed by Rusu as “improve navigation through the Web” (para [0005]) and modifying visual attributes of a first edge is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 10, and 18, Borra/Somech/Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra further teaches wherein the receiving context information comprises: receiving a selection of a one of the plurality of nodes of the semantic graph representation (see Fig. 4, para [0073], para [0089], discloses receiving selected node information).
Borra does not explicitly teach designating the selected one of the plurality of nodes as the focus node; and filtering the semantic representation based on the designated focus node.
Somech teaches designating the selected one of the plurality of nodes as the focus node (see para [0099-0100], discloses designating topic node (focus node), from predicted normalized interest score for user’s interest in a particular topic); and filtering the semantic representation based on the designated focus node (see para [0100], discloses cascading hierarchy that includes nested subtopics amongst relevant topics of interest for a particular communication session).

Regarding claims 4, 12, and 20, Borra/Chungapalli/Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra further teaches wherein the at least one of the plurality of edges indicates an inferred relationship between two or more pieces of data of a database (see para [0053-0054, 0058], discloses semantic query engine inferring relationships between data).

Regarding claims 5 and 13, Borra/Somech/Rusu teach a method of claim 1, and system of claim 9
Borra does not explicitly teach wherein the semantic graphic representation includes a plurality of semantic contexts including the focus node, wherein each of the plurality of semantic contexts includes a different combination of the plurality of nodes.
Somech teaches wherein the semantic graphic representation includes a plurality of semantic contexts including the focus node, wherein each of the plurality of semantic contexts includes a different combination of the plurality of nodes (see para [0090,0092], discloses different semantic language models including hierarchical topic models for topics being conversed about).

Regarding claim 21, Borra/Somech/Rusu teach a method of claim 1. 
Borra/Somech do not explicitly teach wherein the one or more visual attributes comprises modifying a line thickness of the first edge relative to a line thickness of the second edge.
Rusu teaches wherein the one or more visual attributes comprises modifying a line thickness of the first edge relative to a line thickness of the second edge (see Figs. 6a-d, para [0080, 0085], discloses thicker links for most recently visited links  and chronologically distant visited links are thinner links).

Regarding claim 22, Borra/Somech/Rusu teach a method of claim 1, and system of claim 9
Borra does not explicitly teach the first attribute distinguishes between at least two data entries that have a similar second attribute.
Somech teaches the first attribute distinguishes between at least two data entries that have a similar second attribute (see para [0092, 0094], para [0146], discloses user activity of conversing in a communication session, the communication session content analysis can determine user intentions and sentiments in a second content-substance feature associated with a content line or a block of content lines associated with same or different speakers for a temporal duration of the communication session).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Somech et al. (US 2019/0005024) (hereinafter Somech), and Rusu et al. (US 2007/0180408) (hereinafter Rusu) as applied to claims 1, 9, and 17 and in further view of Chungapalli et al. (US 2020/0074322) (hereinafter Chungapalli).
Regarding claim 8, Borra/Chungapalli/Rusu teach a method of claim 1. 
Borra does not explicitly teach wherein the focus node is a first focus node, the selection is a first selection, and further comprising: determining a position of a subset of the plurality of nodes within the semantic graph representation, the subset of the plurality of nodes associated with a category; displaying, via the graphical user interface, a map 
Chungapalli teaches wherein the focus node is a first focus node, the selection is a first selection, and further comprising: determining a position of a subset of the plurality of nodes within the semantic graph representation, the subset of the plurality of nodes associated with a category (see Fig. 2, para [0029], determining position of keywords in semantic graph  with  semantic concepts and similarities of entities); displaying, via the graphical user interface, a map associating the position and category (see Fig. 2, para [0028-0029], discloses displaying scores associated with positions and concepts and similarities of entities to received text string); receiving a second selection of a second focus node from the plurality of nodes (see Figs. 8-9, para [0032-0033], para [0092-0093], discloses receiving semantic relevance entities in different combinations of nodes); and indicating, within the map, that the second focus node is associated with the category (see Figs. 8-9, para [0032-0033], para [0092-0093], discloses different semantic relevance of phrases in different combinations of nodes)
Borra/Somech/Rusu/Chungapalli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech/Rusu to determine position of a subset of nodes from disclosure of Chungapalli. The motivation to combine these arts is disclosed by Chungapalli as “leverage the importance of the nodes in a semantic graph to train a machine-learning model that will automatically determine the relevance of an entity in a given text string in order to provide better results for users” (para [0005]) and determining position of a subset of nodes is well .

Claims 3, 7, 11, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Somech and Rusu as applied to claims 1, 9, and 17, and in further view of Ramanath et al. (US 2020/0005153) (hereinafter Ramanath).
Regarding claims 3, 11, and 19, Borra/Somech/Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra/Somech/Rusu does not explicitly teach receiving a selection of a different one of the plurality of nodes within the semantic graph representation; and highlighting one or more of the plurality of edges connecting the selected different node and the focus node.
Ramanath teaches receiving a selection of a different one of the plurality of nodes within the semantic graph representation (see Fig. 3, para [0073], para [0079], discloses receiving a selection of different nodes categories to produce different search results); and highlighting one or more of the plurality of edges connecting the selected different node and the focus node (see Figs. 3- 4, para [0083-0084], discloses highlighting in bold as shown in Figs. 3-5 connected relationships that are shared among entities in search results and graph structures).
Borra/Somech/Rusu/Ramanath are analogous arts as they are each from the same field of endeavor of database systems.


Regarding claim 7, Borra/Somech/Rusu teach a method of claim 1.
Borra/Somech/Rusu does not explicitly teach receiving, via the graphical user interface, a selection of one of the plurality of nodes; retrieving, based on the selection, database information associated with the selected node; and displaying the database information in the graphical user interface.
Ramanath teaches receiving, via the graphical user interface, a selection of one of the plurality of nodes (see Fig. 3, para [0040], discloses selecting a facet (node)); retrieving, based on the selection, database information associated with the selected node (see Figs. 2-3, para [0063,0069], discloses retrieving knowledge from databases associated with selected facet data); and displaying the database information in the graphical user interface (see Fig. 3, para [0073], discloses displaying results on a search results page).
Borra/Somech/Rusu/Ramanath are analogous arts as they are each from the same field of endeavor of database systems.
.

Claims 6 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Borra et al. (US 2020/0226156) (hereinafter Borra) in view of Somech and Rusu as applied to claims 1 and 9, and in further view of Birch et al. (US 2020/0042567) (hereinafter Birch).
Regarding claims 6 and 14, Borra/Somech/Rusu teach a method of claim 1, system of claim 9, and device of claim 17. 
Borra/Somech/Rusu does not explicitly teach receiving an indication from the user to bookmark one of the plurality of nodes displayed in the graphical user interface; and including a bookmark for the one of the plurality of nodes in a bookmark section of the graphical user interface.
Birch teaches receiving an indication from the user to bookmark one of the plurality of nodes displayed in the graphical user interface (see Fig. 1A, para [0079], discloses user bookmarking a particular web page); and including a bookmark for the one of the plurality of see para [0004], discloses bookmark section of a web browser).
Borra/Somech/Rusu/Birch are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Borra/Somech/Rusu to utilize bookmarks from disclosure of Birch. The motivation to combine these arts is disclosed by Birch as “the execution time required to re-search or re-find relevant web pages to accomplish the task may be reduced, thereby decreasing the amount of computational resources consumed by the computing device” (para [0053]) and utilizing bookmarks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        

/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159